Case 2:20-cv-04705-DSF-AFM Document 11 Filed 07/13/20 Page 1 of 1 Page ID #:36




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA

  ANTHONY BOUYER                        CASE NO.
                                        2:20−cv−04705−DSF−AFM
               Plaintiff(s),
        v.                   Order to Show Cause re
  GVD COMMERCIAL PROPERTIES, Dismissal for Lack of
  INC., et al.               Prosecution

              Defendant(s).




       Generally, defendants must answer the complaint within 21 days after
     service or 60 days if the defendant is the United States. Fed. R. Civ. P.
     12(a)(1).
        In this case, GVD Commercial Properties, Inc. failed to plead or otherwise
     defend within the relevant time. The Court orders plaintiff to show cause in
     writing on or before July 27, 2020 why the claims against the non-appearing
     defendant(s) should not be dismissed for lack of prosecution. Failure to
     respond to this Order may result in sanctions, including dismissal for failure
     to prosecute.

       IT IS SO ORDERED.

  Date: July 13, 2020                        /s/ Dale S. Fischer
                                            Dale S. Fischer
                                            United States District Judge
